 180
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 10
 
Cofire Paving Corporation 
and
 
Local 175 United 
Plant & Production Workers.  
Case 29

CA

027556
 
September 28, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
On 
December 5, 2006, Administrative Law Judge 
Raymond P. Green issued the attached decision.  The 
Respondent filed exceptions and a supporting brief, the 
General Counsel filed an answering brief, and the R
e-
spondent filed a reply brief.  The General Counsel fi
led 
cross
-
exceptions and a supporting brief, and the R
e-
spondent filed an answering brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in lig
ht of the exceptions
1
 
and briefs and has decided to 

modified, to amend the remedy,
2
 
and to adopt the re
c-
ommended Order as modified and set forth in full b
e-
low.
3
 
I
.
  
INTRODUCTION
 
This case concerns an
 

n-
tain the terms and conditions of employment when one 

collective
-
bargaining representative.  On August 8, 2005
, 
the Board certified Local 175
 
United Plant & Production 
Worke
rs Union (the Union) as the exclusive collective
-

                                        
                  
 
1
 

that the Respondent violated Sec. 8(a)(5) and (1) of the Act by 
failing 
to bargain over the closing of the asphalt plant and the layoff of the unit 
employees.
 
2
 
In accordance with our decision in 
Kentucky River Medical Center
, 

backpay shall be paid with 
interest compounded on a daily basis.
 
3
 
We shall substitute a limited bargaining order for the affirmative 
bargaining order recommended by the judge, which is not necessary to 

employment
.  See, e.g., 
Ferguson Enterprises
, 
Inc.
, 349 NLRB 617, 
617 fn. 1 (2007).  We shall also modify the recommended Order to 

description, and to provide for the posting of the notice in ac
cord with 
J. Picini Flooring
, 356 NLRB 11 (2010).  For the reasons stated in his 
dissenting opinion in 
J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice.  Finally, we shall also 
modify the recommended Order to require the mailing of copies of the 
notice to the Union and to all unit employees employed at any time 
since the alleged unfair
 
labor practices.  The mailing is required b
e-
cause, although the Respondent had not formally closed its asphalt 
plant as of the hearing, it had ceased operations at the plant and laid off 
all of the unit employees.  We shall substitute a new notice to conf
orm 
to the Order as modified.
 
employees at its Flushing, New York asphalt plant.  Prior 

e-
sented by Local 1175, Laborers Interna
tional Union of 
North America, AFL

CIO (Local 1175).  The complaint 
alleges, and the judge found, that the Respondent co
m-
mitted several unfair labor practices after the change in 
bargaining representative.
 
Specifically, the judge found, and we agree for th
e re
a-
sons set forth in his decision, that the Respondent viola
t-
ed Section 8(a)(5) and (1) of the Act by 
unilaterally r
e-
ducing
 


that the Respondent violated 
Section 8(a)(5) and (1) by 
its conduct regarding contrib
u-
tions that it previously paid to pension and annuity funds 
sponsored by the incumbent union, but we do not rely on 
his rationale
.
  

s-
sal of the complaint allegation that the Respondent u
n-
lawfully implemented a new health insurance plan to 

welfare fund, but only for the reasons set forth below.
 
II
.
  
BACKGROUND
 
For many years, employees working in the Respon
d-

resented by Local 1175, L
a-
borers International Union of North America, AFL

CIO.  
The Respondent and Local 1175 were parties to a series 
of multiemployer collective
-
bargaining agreements, the 
most recent of which was effective from July 1, 2002, to 
June 30,
 
2005.
4
  
On April 20, 2005,
5
 
Local 175, United 
Plant & Production Workers Union filed a petition to 

y-
ees.  Following an election held on July 27, in which 
both the Union and Local 1175 were on the ballot, 
the 
Union was certified as the exclusive collective
-
bargaining representative of the asphalt production e
m-
ployees on August 8.
6
 
                                        
                  
 
4
 
Local 1175 was merged into Building, Concrete, Excavating and 
Common Laborers, Local 731, Laborers International Union of North 
America, AFL

CIO (Local 731), sometime after the execution of the 
2002

2005 collective
-
bargainin
g agreement.  All references herein to 
Local 1175 are meant to refer as well to Local 731.
 
5
 
All subsequent dates are in 2005, unless otherwise noted.
 
6
 
Local 1175 also represented a single shipper in a separate bargai
n-
ing unit.  The shipper was not eligib
le to vote in the July 27 election 
and was not included in the certified unit of asphalt production emplo
y-

from the unit by the Board, the parties agreed to include the shipper in[] 
the 
bargaining unit.  Therefore, there were five employees in the unit 

this regard, arguing that the shipper was not included in the certified 
unit until after the backpay period ended, and t
hus it should not have a 
backpay obligation to the shipper.  We find merit in the exception.  The 
parties entered into a Stipulated Election Agreement to permit the shi
p-
per to vote on whether he wished to join the certified unit on May 24, 
2006, some 2 mon
ths after the asphalt plant closed and the backpay 
period ended.
 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
181
 
 
The collective
-
bargaining agreement between Local 
1175 and the Respondent required, among other things, 
that the Respondent make
 
payments to welfare, pension, 
and annuity funds sponsored by Local 1175.  The agre
e-
ment specifically set forth wage rates and, separately, 
contribution rates for each of the three funds.  Upon the 
expiration of the agreement on June 30, the Respondent 
cea
sed making payments to the benefit funds.  There is 
no allegation that the cessation was unlawful.
 

August 30, sent a proposed memorandum of understan
d-
ing (MOU) to the Respondent and requested bargainin
g.  
The proposed MOU stated that the terms and conditions 
of the now
-
expired collective
-
bargaining agreement with 
Local 1175 would remain in effect until a new collective
-
bargaining agreement was reached.  On September 21, 
the Union presented a revised pro
posed MOU to the R
e-
spondent, which specified that the Respondent would 
continue contributions in the amounts it had previously 
paid to benefit funds sponsored by Local 1175, but 
would remit those contributions to funds sponsored by 
the Union.  The Responde
nt refused to sign either of the 

Ho
l
land, testified that he did not think the Respondent 
could legally contribute to the welfare, pension, and a
n-
nuity funds sponsored by the Union because the funds 
were not 
yet operational.  In this regard, the record shows 
that Holland requested summary plan descriptions for the 
funds, but the Union did not provide them at any time 
during the negotiations because the plans had not yet 
been approved by the Internal Revenue Se
rvice.
 
The Union and the Respondent first met for bargaining 
on September 22.  In attendance were Holland, Union 
President Richard Tomaszewski, and Union Business 
Manager Luciano Falzone.  The discussion focused on 


asphalt plant had been operating at a loss for many years, 

i-
dizing the asphalt operation.
7
  
In the 2 years preceding 
the election, however, the Respondent had sustained net 
operating losses
.  In addition, as a result of the decertif
i-
cation of Local 1175, the plan assessed pension wit
h-
drawal liability of $250,000 against the Respondent, 
payable over 10 years.  Pointing to these factors, Holland 
stated that it was not economically feasible for
 
the R
e-
spondent to continue operating the asphalt plant under 
the terms of the expired agreement with Local 1175.
 
                                        
                  
 
7
 
Milling is the removal of the top layer of asphalt from a road prior 
to resurfacing.  The milling operation employed approximately 40 
people, and it produced approximately 70 percent of the
 

revenue.  The asphalt operation was much smaller, employing four to 
six people.
 
The parties also discussed that the employees would be 
losing their health insurance coverage, which was pr
o-

 
fund.
8
  
Tomaszewski 

setting up a plan that would provide the same benefits as 


$3.77 per h

welfare fund.  Holland questioned whether that amount 
was sufficient to provide the coverage the Union was 
promising.  Holland believed that $3.77 per hour was too 
low based on his experience with both the plan 
the R
e-
spondent provided to its nonunion employees and the 

for its milling employees, which averaged approximately 
$7 per hour.  The meeting concluded with Holland sta
t-
ing that he would look into alter
natives to ensure that the 
employees would not go without coverage during the 
negotiations.
 
Shortly after the September 22 meeting, Holland 

g-
nosed with cancer.  Around the same time, Holland was 
shown a 
COBRA letter that was sent to the employees.
9
  
The letter stated that the employees could continue their 

concluded that the best option to ensure that the emplo
y-
ees did not experience a lapse in covera
ge was for the 

that end, he contacted Local 1175 and requested copies 
of the COBRA letter sent to each unit employee.  Soon 
thereafter, however, he was informed that the offer of 
COBRA coverage had been wit
hdrawn on the basis that 
the decertification was not a qualifying event that tri
g-
gered COBRA eligibility.
10
  
Holland then began looking 
into the feasibility of adding the employees to a Blue 
Cross/Blue Shield plan the Respondent provided for its 
nonunion em

insurance broker and asked whether coverage could be 
obtained retroactive to October 1.  The broker explained 
that it would be possible to add the employees to the R
e-
                                        
                  
 
8
 
At the time of this bargaining session, the parties mistakenly b
e-

until September 30.  In fac
t, because the Respondent stopped making 
payments to the welfare fund after the collective
-
bargaining agreement 

coverage ended on August 31.
 
9
 
The Consolidated Omnibus Budget Reconciliatio
n Act of 1986 
(COBRA) provides that employees or former employees may elect to 
temporarily continue health care benefits provided by an employer at 

separation of employment or reductio
n in hours.  The employee ord
i-
narily must pay for the benefits him or herself.  The decertification of a 
union is not a qualifying event.  See 29 U.S.C. §§ 1161 
& 1163.
 
10
 
See id.
 
 182
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 

ade 
quickly because it was already the middle of October and 
there was only a short period of time during which the 
benefits could be made retroactive.  
 
The Union and the Respondent held their second ba
r-
gaining session on October 21.  Health insurance was
 
the 
main topic of discussion.  Holland offered to enroll the 

employees.  Tomaszewski said that he would convey the 
offer to the unit employees and get back to Holland.  By 
letter dated October 31, Hollan
d repeated his offer to the 

plan.  He attached a summary plan description and r
e-

order to ensure that coverage could be made retroactive 
to October
 
1.
 
The parties held their third bargaining session on N
o-
vember 2.  The discussion again focused on healthcare.  
Tomaszewski
 
said that the unit employees thought the 


t-
ed his proposal that the Respondent contribute to the 

 
the 

s-
tioned whether $3.77 per hour was sufficient to obtain 
the coverage the Union was promising.  The Union failed 

Holland rejected the proposa
l.  Tomaszewski then said 
the employees would accept the insurance offered by the 

 
A
t the November 2 meeting, the parties also discussed 

pension and annuity funds administe
red by the Union.  
Holland reminded the Union of the $250,000 pension 
withdrawal liability that the Respondent incurred as a 

1175, and he stated that he did not want to put the R
e-
spondent in a position w
here it could incur such liability 

 
On November 8, Holland received a letter on what a
p-


into
 
our funds for the health coverage of our choice.  We 
are accepting the coverage offered by CoFire Paving 
Corp. not out of choice, but out of desperation, so our 

letter was prepared and signed by unit 
employees.
 
Following receipt of that letter, the Respondent e
n-
rolled the unit employees in its health insurance plan, 
with coverage retroactive to October 1.  The Respon
d-


$7.50 per hour versus $3.77 per h
our.  However, it was 

other things, it did not provide coverage for vision or 

coverage, and copayments for prescription drugs were 
more expensive 

 
The parties met for their fourth bargaining session on 
November 10.  The Respondent presented a proposal for 
an overall collective
-
bargaining agreement.  The pr
o-
posal called for a reduction in wage rates, continued co
v-
erage und


pension and annuity funds.  The Union rejected the R
e-

the meeting.
 
The parties did not meet again 
until March 22, 2006.  
The Respondent presented a revised contract proposal 
with even steeper cuts in wages and benefits.  Holland 
stated that the proposal contained the terms and cond
i-
tions the Respondent needed in order to continue opera
t-
ing the asphalt 
plant and, if it was not accepted, the R
e-
spondent would have to close the plant.  The Union pr
e-
sented the proposal to the unit employees, who voted to 
reject it.
 
By letter dated March 24, the Respondent notified the 
employees that the asphalt plant would b
e closed until an 
agreement was reached with the Union because it was 
not economically feasible to keep the plant open.  The 

l-

agreement with the Union
 
that would permit the R
e-
spondent to operate the plant.  Holland sent a similar 
letter to the Union.
11
 
The parties held their final negotiating session on June 
27, 2006.  The Union offered to have the unit employees 
return to work under the terms of the exp
ired agreement.  
It also proposed reducing staffing by eliminating job 
classifications and through attrition.  The Respondent 
rejected the offers.
12
 
III
.
  
THE JUDGE

S DECISION
 
Citing 
NLRB v. Katz
, 369 U.S. 736 (1962), the judge 
observed that the Respondent 
was obligated to maintain 
existing terms and conditions of employment while n
e-
g
o
tiating with the Union for an initial collective
-
bargaining agreement.  Because the existing terms and 
                                        
                  
 
11
 
The letter to the Union stated:
 
[W]e wish to continue negotiating with the 
Local 175 representatives 
and hope to come to an agreement.  I am available every day next 
week, other than next Monday, for another negotiating session.
 
12
 
As of the hearing, the asphalt plant had not been permanently shut 
down or dismantled.  Holland test
ified that the Respondent was pr
e-
pared to reopen the plant if an agreement with the Union was reached 
that would allow the Respondent to operate profitably.
 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
183
 
 

collective
-
bargaining
 
agreement with Local 1175, the 
judge found that, with a few exceptions not relevant here, 
the terms of the expired agreement continued in effect as 
the status quo.
 
The judge then turned to the specific question of 
whether the Respondent met its obligation
 
to maintain 
the status quo with respect to the welfare, pension, and 
annuity benefits.  The judge found that the Respondent 

n-
sion, and annuity funds because that union was no longer 
the legal bargainin

employees.
13
  
The judge also found that the Respondent 
was not compelled, as a matter of law, to accept the U
n-

e-
fit funds, citing 
H. K. Porter Co. v
.
 
NLRB
, 397 U.S. 
99 
(1970).
 
The judge nevertheless found that the Respondent was 
not entirely relieved of its obligation to maintain the st
a-
tus quo with respect to the welfare, pension, and annuity 
benefits, due primarily to the unusual bargaining history 
in the New York a
sphalt industry regarding those su
b-
jects.  In this regard, the judge found that 
in the multi
-
employer negotiations with Local 1175, employers sim
p-
ly agreed to pay a total hourly compensation rate and did 
not bargain over how the compensation would be divid
ed 
between take
-
home pay and benefit fund contributions.  
Local 1175, after consulting with actuaries and bargai
n-
ing unit employees, decided how the compensation 
would be divided and then informed the employers.  In 
light of this bargaining history, the ju
dge determined that 
the welfare, pension, and annuity contributions constitu
t-
ed a portion of the wage scale that the employees e
n-
joyed as of the date the Union was certified.  The judge 
reasoned that the Respondent was required, therefore, to 
pay the pensi
on and annuity contributions directly to the 
unit employees as wages.  By failing to do so, the judge 
found that the Respondent unilaterally reduced the e
m-

the Act.
 
As to the welfare fund, however, t
he judge recognized 
that paying the contributions directly to the unit emplo
y-
                                        
                  
 
13
 
Without analysis or elaboration, the judge stated that Sec. 302 of 
the Labor Management Relations
 
Act (LMRA) prohibited the R
e-
spondent from contributing to the welfare, pension, and annuity funds 
sponsored by Local 1175 after that union was decertified.  No party 

practice, our revi

raised by the exceptions.  See 
FES
, 333 NLRB 66, 66 fn. 1 (2001), 
enfd. 301 F.3d 83 (3d Cir. 2002).  In any event, the record establishes 
that the Local 1175
-
sponsored funds would not have accepted contri
b
u-

decertified.  Therefore, we do not address the Sec. 302 issue.
 
ees would have put the employee whose wife had been 
diagnosed with cancer into the untenable position of tr
y-
ing to get family health insurance on an individual basis 
and with a pr
eexisting medical condition.  The judge 
therefore found that the Respondent lawfully enrolled the 
employees in a new health insurance plan that provided 

14
  
The 
judge emphasized that although the new health
 
insurance 
plan provided by the Respondent was not exactly the 
same as the old plan, it provided the employees with 
comprehensive family medical and hospital insurance.  

y-
ments under the new health insuranc
e plan were substa
n-

circumstances, the judge found that placing the emplo
y-


 
As explained b
elow, we agree with the judge that the 
Respondent violated Section 8(a)(5) and (1) by its unila
t-
eral conduct regarding the pension and annuity contrib
u-
tions, but we do not rely on his rationale.  We also agree 

legation 
regarding the health insurance plan, but only for the re
a-
sons that follow.
 
IV
.
  
ANALYSIS
 
Section
 
8(a)(5) and 8(d) of the Act make it an unfair 

good faith with respect to wages, hours, and oth
er terms 

NLRB v. Katz,
 
supra
,
 

that an employer violates Section 8(a)(5) if, when neg
o-
tiations are sought or are in progress, it unilaterally 
changes a term or condition
 
of employment without first 
bargaining to impasse.  Moreover, with a few exceptions, 
contractually established terms and conditions that are 
mandatory subjects of bargaining must be continued in 
effect as the status quo after the contract has expired unti
l 
the parties negotiate a new agreement or bargain to i
m-
passe in the negotiations for a collective
-
bargaining 
agreement as a whole.  
Litton Financial Printing Div
i-
sion v. NLRB
, 501 U.S. 190, 198

199 (1991).  The exis
t-
ing terms and conditions continue in ef
fect by operation 
of the Act; they are no longer contractual terms but terms 
imposed by law.  
Id
.
 
at 206


a-
tion not to make unilateral changes is rooted not in the 
contract but in preservation of existing terms and cond
i-
                                        
                  
 
14
 
The judge found that
, while it might have been expedient, or even 
a good idea, for the Respondent to agree on an interim b
asis to partic
i-
pate in the welfare fund created by the Union, the Respondent simply 
had no legal obligation to do so.
 
 184
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
tions of 

t-
ted).
15
 
The obligation to maintain the status quo includes the 
maintenance of fringe benefits, such as the welfare, pe
n-
sion, and annuity benefits at issue here.  Such benefits 
are terms and conditions of employment
 
that survive the 
expiration of the contract and cannot be altered without 
bargaining.
16
  
As the judge in this case recognized, ho
w-
ever, it may not be possible to maintain benefits provided 
through union
-
sponsored funds following an intervening 
certificatio
n.
17
 
The Board has not specifically addressed whether or 
how an employer confronted with an intervening certif
i-
cation is required to maintain the status quo with respect 
to benefit funds sponsored by the incumbent union.  
However, it has considered the natu
re of the bargaining 
obligation when an employer cannot maintain existing 
benefits owing to external circumstances.  In 
Christopher 
Street Owners Corp.
, 294 NLRB 277, 277 fn. 3 (1989), 
enfd. 926 F.2d 1215 (D.C. Cir. 1991), a minority union 
canceled the uni


the employer to cease recognizing the minority union and 
extend recognition to the proper bargaining agent.  The 

mployer 
violated the Act by failing to notify the proper bargaining 
agent that the insurance was canceled and by failing to 
bargain with that union over the impact of the cancell
a-
tion on unit employees.  Id. at 277 fn. 3.  However, the 
Board disavowed the 

levels had been maintained so that there would not have 
been any discernible resultant loss to employees, R
e-

                                        
                  
 
15
 


n-
ing 
representative, the employer is obligated to maintain existing terms 
and conditions of employment during negotiations for a new collective
-
bargaining agreement.  Although the contract between an employer and 
an incumbent union is terminated when another un
ion supersedes it, the 
employer is obligated to maintain the status quo memorialized in the 
contract until an agreement or a lawful impasse has been reached with 
the new union.  See, e.g., 
More Truck Lines, Inc.,
 
336 NLRB 772, 773 
(2001), enfd. 324 F.3d 73

certified, then the 
contract
 
between the employer and the incumbent 
becomes void, but, as usual, the employer must abide by the then exis
t-
ing terms and conditions of employment until such time as it reaches an
 

original)).
 
16
 
Triple A Fire Protection, Inc.
, 315 NLRB 409 (1994), enfd. 136 
F.3d 727 (11th Cir. 1998) (employer violated the Act by unilaterally 
ceasing to make payments to pension and
 
health funds during negoti
a-
tions for a new collective
-
bargaining agreement); 
Hen House Market 
No. 3
, 175 NLRB 596, 596 (1969), enfd. 428 F.2d 133 (8th Cir. 1970).
 
17
 
Indeed, in this case, a Local 1175 fund administrator testified that 
the benefit funds wou
ld not have accepted contributions from the R
e-
spondent after Local 1175 was decertified.
 
self
-
insurer, even without bargaining with Local 32, 
wo

Id
.
 
at 


 
In 
Clear Pine Mouldings, Inc.,
 
238 NLRB 69 (1978), 
enfd. 632 F.2d 721 (9th Cir. 1980), cert. denied 451 U.
S. 
984 (1981), the Board found that an employer lawfully 
ceased making payments to pension and welfare funds 
that would not accept contributions at the agreed
-
upon 
rate.  The Board found, however, that the employer vi
o-
lated Section 8(a)(5) by unilaterally 
implementing a su
b-
stitute health insurance plan without consulting with the 

d-

with the Union . . . breach[es] the 
Katz
 
principle and co
n-
stitutes a
 

 
Similarly, in 
Imperial House Condominium
, 279 
NLRB 1225 (1986), enfd. 831 F.2d 999 (11th Cir. 1987), 
the Board found that an employer violated Section 
8(a)(5) by unilaterally implementing a new health insu
r-
ance p

m-
ployer stop contributing to the welfare plan established in 

-
bargaining agreement and contri
b-
ute to a new plan the union had set up in its place.  The 

t could have acted 
lawfully . . . by negotiating with the Union regarding the 
proposed change.  The Respondent could not, however, 
cease its contributions and establish an entirely new plan 
without providing the Union an opportunity to bargain 
over the mod

i-

 
Although 
Christopher Street, 
Clear Pine Mouldings, 
and
 
Imperial House 
did not arise in the context of an 
intervening certification, they involve similar policy co
n-
siderations and ar
e instructive.  They establish that when 
an employer is faced with the discontinuation of existing 

control, it is not permitted unilaterally to replace the be
n-
efits or to remit benefit fund contribution
s directly to the 
unit employees because doing so would be inconsistent 
with the statutory duty to bargain.  Nor is the employer 
permitted to do nothing and simply allow employees to 
be stripped of the benefits.  Rather, the employer must 
provide the union
 
with notice and an opportunity to ba
r-
gain over the development and its impact on unit e
m-
ployees.
 


n-
sion and annuity contributions violated Section 
8(a)(5) 
and (1) of the Act, but we do not rely on his rationale.  
Consistent with 
Christopher Street, 
Clear Pine Moul
d-
ings, 
and
 
Imperial House,
 
we find that the judge erred in 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
185
 
 
concluding that the Respondent was required to unilate
r-
ally provide equivalent b
enefits or pay the contributions 
directly to the unit employees
.
18
  
Instead, we find that the 
Respondent 
was required to timely notify the Union of 
the discontinuation of the benefits and to bargain over 
securing alternative benefits.
 
We also find that unde
r 
Katz
, supra, the Respondent 
was required to maintain existing contribution levels 
until it fulfilled its bargaining obligation.  
Thus, even 

contributions, the Respondent was required to continue 
calc
ulating the pension and annuity contributions accor
d-
ing to the established formulas and to set the contrib
u-
tions aside for the benefit of the employees until the pa
r-
ties reached 
a new agreement on the subject or bargained 
to an impasse
.  It was also requir
ed to provide the Union 
with notice and an opportunity to bargain over the ma
n-
ner in which the contributions were being preserved
.
19
 
The Respondent did not fail to bargain over securing 
alternative benefits.  Thus, as of the date of the alleged 
unfair labor
 
practice (October 4), the Respondent was 
bargaining with the Union over securing alternative be
n-
efits and had proposed replacing the pension and annuity 
plans with a 401(k) plan as part of its proposal for an 
overall collective
-
bargaining agreement.  Howe
ver, we 
find that the Respondent unlawfully failed to maintain 
existing contribution levels and to provide the Union 
with timely notice and an opportunity to bargain over the 
disposition of the pension and annuity contributions.
 
It is important to note tha
t the Respondent did not co
n-
tinue to calculate the pension and annuity contributions 
owed employees or set the contributions aside for their 
benefit.  Nor did it offer to bargain with the Union over 
how the contributions would be safeguarded and pr
e-
served.
  
Rather, it simply retained the contributions for 
its own benefit, thereby enriching itself at the expense of 
the employees.  B
y this conduct, the Respondent failed to 
meet its statutory bargaining obligation.  Rather, it un
i-
                                        
                  
 
18
 
Permitting employers to unilaterally replace benefits that have 
been discontinued owing to an intervening certification would unde
r-

 
statutory bargaining representative, 
as it would allow the employer to change the baseline in negotiations 
while the same subjects are on the table in the negotiations for a colle
c-
tive
-
bargaining agreement as a whole.  Permitting employers to unila
t-
erally
 
remit benefit fund contributions directly to unit employees would 


m-
ployer would, in effect, be unilaterally increasing the
 

and changing how compensation is divided between wages and ben
e-
fits.
 
19
 
During negotiations, the parties could agree, for example, to place 
the contributions in an escrow account, to deposit them in a separate 
bank account, or even to pay 
the contributions directly to the emplo
y-
ees.
 
laterally changed the unit emp

i-
tions of employment, in violation of Section 8(a)(5) and 
(1) of the Act.
20
 
With regard to the welfare fund, we find, in agreement 
with the judge, that the Respondent lawfully permitted 
unit employees to participate in the Blue Cross/B
lue 

nonunit employees.  In affirming the judge, however, we 
rely only on the fact that the Union stated, during negot
i-
ations, that the employees accepted the insurance plan 
offered by the Respondent, al


have employees covered under its health benefit plan.  
                                        
                  
 
20
 
Our dissenting colleague contends that the violation found 

We disagree, as
 
the complaint 
gave the Respondent fair notice of the 
acts alleged to constitute unfair labor practices.  It is settled that the 
General Counsel is not required to describe in the complaint the legal 
theory relied on.  
Davis Supermarkets, Inc. v. NLRB
, 2 F.3d 1162, 1169 
(D.C. Cir. 1993), cert. denied 511 U.S. 1003 (1994); 
Pergament United 
Sales, Inc. v. NLRB
, 920 F.2d 130, 135 (2d Cir. 1990)
 
(enforcing Board 
decision finding an unfair labor practice under a different legal theory 
than the one articulated in the complaint)
.  See also 
Massey Ene
r-
gy/Mammoth Coal
, 358 NLRB 
1643, slip op. at 1652
 

he 
Board, with court approval, has repeatedly found violations for diffe
r-
ent reasons and on different 
theories
 
from those of administrative law 
judges or the General Counsel,
 
. . . where the unlawful 
conduct
 
was 

e-
in.  Indeed, 


act
s which are claimed to constitute unfair labor practices
, including, 
where known, the approximate dates and places of such acts and the 

m-


Board and arg
u-
ments before the judge clearly put the Respondent on notice that the 
gravamen of the violation was that it unilaterally pocketed the pension 
and annuity contributions and enriched itself at the expense of the unit 
employees.  Significantly, t
his is also the basis for the violation found 
by the judge.  While we disagree with the judge that the Respondent 
had an affirmative duty to forward the contributions to the employees, 

maint

to benefit funds, following the decertification of Local 1175, and that it 
violated Sec. 8(a)(5) by failing to do so without bargaining to agre
e-
ment or impasse.
 
We also find no merit to the d


annuity funds.  This misses the point, because it suggests that the R
e-
spondent therefore cannot be deemed to have changed the status quo by 
unilaterall
y pocketing the contributions.  Even though there were no 
pension or annuity trusts to which the Respondent was required to 
contribute at the moment in question, the obligation to continue provi
d-
ing the benefits did not end merely because Local 1175 was de
certified.
 
Our dissenting colleague further errs in contending that we are i
n-
serting ourselves into the bargaining process and finding that the R
e-


H. 
K. Porter Co., 
supra
.  To the 
contrary, as discussed below in the amended remedy section, we are 
requiring the Respondent to bargain with the Union over the disposition 
of the contributions that it owes to the unit employees.
 
 186
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
This is not a case of consent under duress, however, b
e-
cause the Respondent was not obligated to accept the 

proposal.  Thus, although Tomaszewski testified 

health care proposal, we find that the Union objectively 

 
A
MENDED 
R
EMEDY
 
Having found that the Respon
dent has engaged in ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.
 

m-
ployees their accrued vacation pay, we shall order the 
Respondent to make the unit employees whole by paying 
them 2 weeks of vacation pay, computed in the manner 
set forth in 
Ogle Protection Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971),
 
with interest 
as prescribed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987), compounded daily as prescribed in 
Kentucky River Medical Center
, supra.
 

pension and annuity contributions and failure to
 
bargain 
with the Union over the disposition of the contributions, 
we shall order the Respondent to calculate the pension 
and annuity contributions owed the unit employees from 
October 4, 2005, to the closure of the asphalt plant on 
March 24, 2006, bargain
 
with the Union over the dispos
i-
tion of the contributions, and make unit employees whole 

unlawful cessation of contributions in the manner set 
forth in 
Merryweather Optical Co.
, 240 NLRB 1213 
(1979).
21
 
 
                                        
                  
 
21
 
Given the passage of time (6
-
1/2 years) since the Respondent laid 
off the employees and closed the asphalt plant, we recognize that the 
unit employees may no longer be represented by the Union.  In that 
event, we leave to compliance the manner of payment 
necessary to 

pension and annuity contributions.
 

i-
tled to an offset or credit against pension and annuity contributions
 
to 
the extent its payments for the new health insurance plan exceeded the 

under the expired contract.  The Board ordinarily leaves to compliance 
specific calculations regarding the amount 
of backpay due, including 
whether the respondent is entitled to offsets or credits for amounts 
previously paid.  
R.P.C., Inc
., 311 NLRB 232, 235 fn. 20 (1993).  We 
observe, however, that i
n determining whether a respondent is entitled 
to an offset or credi
t against backpay claims, the Board examines the 

a respondent is entitled to a setoff only if the additional compensation 
paid the employees is equivalent to the element of backpay cla
imed in 

Mining Specialists, Inc.,
 
330 NLRB 99, 103

104 
(1999)
 
(payment for overtime work could not be used to offset payment 
for straight wages), enfd. 
326 F.3d 602 (4th Cir. 2003); 

Vessels
, 358 NLRB 
1687, 1687
 
fn. 4 (2012)
. 
See also 
K & H Specia
l-
In view of the fact that the Respondent has ceased o
p-
erations at its asphalt plant in Flushing, New York, we 
shall order the Respondent to mail a copy of the attached 
notice to the Union and to the last known addresses of 
the unit employees who were empl
oyed by the Respon
d-
ent on or after October 4, 2005, in order to inform them 
of the outcome of this proceeding.
22
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified and set forth in full below an
d orders that the 
Respondent, Cofire Paving Corporation, Flushing, New 
York, its officers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Failing and refusing to bargain collectively and in 
good faith with Local 175, United Plant & Pr
oduction 
Workers, as the exclusive collective
-
bargaining repr
e-
sentative of employees in the following unit by unilate
r-
ally failing to pay unit employees their accrued vacation 
pay.  The unit is:
 
 
All full
-
time and regular part
-
time asphalt plant wor
k-
ers, i
ncluding mixer men, repair men, grease men, 
welders, conveyor men, belt men, dust men, barge and 
boat trimmers, cleaner men, fork lift operators, Hilo 
operators, material yard workers and all other laborers, 
employed by the Respondent at the Flushing, New 
York facility.
 
 
(b) Failing and refusing to bargain collectively and in 
good faith with the Union by failing to provide notice 
and an opportunity to bargain over the disposition of 
contributions the Respondent was required to make to 
                                        
                                        
            
 
ties Co.
, 163 NLRB 644, 648

649 (1967) (offset to regular wages 
permitted for regular monthly bonuses and wage payments in excess of 
contract rate, but not for intermittent bonuses that were not a regularly 
expected part of compensati
on), enfd. 407 F.2d 820 (6th Cir. 969), 
followed in 
Virginia Sportswear
, 234 NLRB 315, 316 (1978) (bonuses 
that were discretionary and awarded on the basis of superior perfo
r-

liability for co
ntractual overtime pay, vacation pay, holiday pay, and 
bereavement pay); and 
R & H Coal Co.
, 306 NLRB 701, 702

703 
(1992)
 
(bonuses paid to employees to reward them for extraordinary 
efforts to increase production could not be used as offsets against the 
em

(4th Cir. 1993).
  
Applying the above rule, it does not appear that the 
Respondent is entitled to an offset or credit for any excess health insu
r-
ance premiums because such payments differ 
in purpose from pension 
and annuity contributions.
 
22
 

l-
land, testified that the asphalt plant was not permanently shut down, we 
recognize that the Respondent has likely ceased operations at the pl
ant, 
based on the passage of time and the fact that no party has proffered 
evidence of the reopening of the plant.  However, the parties shall be 
permitted to present evidence regarding this issue at the compliance 
stage.
 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
187
 
 
pension and annuity fu
nds sponsored by Local 1175, 
Laborers International Union of North America, AFL


ceasing pension and annuity contributions on behalf of 
unit employees.
 
(c) In any like or related manner interferin
g with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Before implementing any changes in wages, hours
, 
or other terms and conditions of employment of unit e
m-
ployees, notify and, on request, bargain with the Union.
 
(b) Make unit employees whole for any loss of ear
n-
ings and other benefits suffered as a result of the R
e-

ued vacation pay, 
with interest, in the manner set forth in the amended 
remedy section of this decision.
 
(c) Calculate the pension and annuity contributions 
owed from October 4, 2005, to the closure of the R
e-

ain with 
the Union over the disposition of the contributions, and 
make unit employees whole for any losses suffered as a 

n-
tributions, in the manner set forth in the amended remedy 
section of this decis
ion.
 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, 
timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(e) Within 14 days after service by th
e Region, post at 
its facility in Flushing, New York, copies of the attached 

23
  
Copies of the notice, on 
forms provided by the Regional Director for Region 29, 

e-
sentative, shall
 
be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically
, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-
                                        
                  
 
23
 
If this Order is enforced by a j
udgment of a United States court of 


Pursuant to a Judgment of the United States Court of Appeals Enfor
c-
ing an Order of
 

 
arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are no
t altered, defaced, or co
v-
ered by any other material.  Because the Respondent a
p-
pears to have closed its asphalt plant, we shall also r
e-
quire the Respondent to duplicate and mail, at its own 

u-
thorized re
presentative, copies of the notice to the Union 
and to all unit employees who were employed by the 
Respondent at any time on or after October 4, 2005.
 
(f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of 
a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
 
M
EMBER 
H
AYES
, dissenting in part.
 

unilateral cessation of pension and annuity contr
ibutions 

e-
spondent did not unilaterally cease contributing to the 
pension and annuity funds of Local 1175
,
 
Laborers
 
I
n-
ternational Union of North America, AFL

CIO
.  It was 
precluded
 
from continuing to cont
ribute to those funds 
after unit employees elected a new union, Local 175 
United Plant & Production Workers (the Union), which 
the Board certified on August 8, 2005.
1
  
Simply put, after 
that Board certification, it was impossible for the R
e-
spondent to main

i-

quo and hence no decision
-
bargaining obligation.
 
Moreover, the Respondent fully satisfied its effects
-
bargaining obligation.  By no later than September 21

well 
before the complaint alleges that any unfair labor 
practice commenced on October 4

the Union had notice 

longer accept contributions from the Respondent on b
e-
half of workers represented by another union.
2
  
In a letter 
dated September 21, the Union noted that development 
and asked the Respondent to bargain over its effects.  
                                        
                  
 
1
 

finding that Sec. 302 of the Labor Management Relations Act (LMRA), 
29 U.S.C. § 186, prohibited the Respondent from continuing to contri
b-
ute to Local 


would no longer accept contributions from the Respondent on behalf of 
the unit employees.
 
2
 
October 4 is exactly 6 months pr
ior to the date on which the Union 
served its unfair labor practice charge on the Respondent.  It is clear 
that the General Counsel refrained from challenging any of the R
e-

meritorious 10(b

based upon any unfair labor practice occurring more than six months 
prior to the filing of the charge with the Board and the service of a copy 
thereof upon the person against
 
whom such charge is made.

 
 188
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
The very next day, September 22, the parties began ba
r-
gaining.  The Union proposed that the Respondent begin 
contributing to the Union


funds.  The Respondent rejected that proposal on several 

operational and that it would not be economically poss
i-
b
le for the Respondent to continue contributing at the 
prior rates.  The Respondent tendered a counteroffer, 
under which a 401(k) plan would replace the pension and 
annuity benefits and unit employees would receive healt
h 
insurance benefits under the C

Shield plan.  The parties never reached agreement on 
replacing pension and annuity benefits, but there is no 

conducted in bad faith.
 
Despite the impossibility of maintaining t
he status quo 
and the fact that the Respondent satisfied its effects
-
bargaining obligation, the General Counsel argued to the 
judge that the Respondent violated Section 8(a)(5) by 
failing to take a specific course of action:  the Respon
d-
ent did not secure 
substantially equivalent pension and 
annuity benefits for unit employees.
3
  
Deviating from the 

e-
spondent violated Section 8(a)(5) by failing to remit, 
directly to employees, moneys equivalent to contrib
u-
t
ions that the Respondent would have been required to 

the status quo.  According to the judge, the status quo 
entailed a total hourly compensation rate for employees 
(the sum of hourly wages and contribut
ions to each ben
e-
fit fund) to be allocated at the discretion of the emplo
y-

e-
fit
-
fund contributions.  Consequently, the judge found 
that the Respondent was obligated to offset the loss of 
benefit
-
fund contr
ibutions with direct payments to e
m-
ployees.  As argued by the Respondent on exception, the 
judge erred by thus defining the status quo.  The expired 
collective
-
bargaining agreement between the Respondent 
and Local 1175 Laborers clearly sets forth separate 
wage 
rates and contribution rates for each of the three benefit 
funds.  The majority correctly reverses the judge and 
finds that the Respondent did not violate the Act by fai
l-
ing to remit moneys directly to employees or by failing 
to secure substantially e
quivalent pension and annuity 
benefits.  I join that portion of the majority opinion.
 

reach out beyond the issues raised and litigated by the 
parties and find that the Respondent violated Section 
                                        
                  
 
3
 

the Respondent has failed and refused to secure pension [and annuity] 

 
8(a)(5
) by failing to take a third distinct course of action.  


and annuity contributions according to the established 
formulas and to set the contribu
tions aside for the benefit 
of employees until the parties reached a new agreement 

Counsel did not proceed upon this theory of violation, 
and the parties did not litigate it.  For the reasons set 
forth 
in my partial dissent in 
Massey Energy/Mammoth 
Coal
, 358 NLRB 
1643
, slip op. at 
1656

1665
 
(2012), my 

i-
gated questions is contrary to the Administrative Proc
e-
dure Act and fundamental principles of due pr
ocess.  See 
also 
Postal Workers Local 64 (USPS)
, 340 NLRB 912, 

e-
straint by generally limiting [its] review to the issues and 

 
In any event, there is no merit to the majo

of violation.  The majority cites not a single case in 
which the Board has imposed such a novel duty.  The 
majority relies solely on 
NLRB v. Katz
, 369 U.S. 736 
(1962), which stands for the broad principle that the duty 
to bargain in good fait
h requires an employer to refrain 

i-
tions of employment.
 

Katz
 
counsels against it.  The issue in 
Katz
 
was whether an 
employer violated Section 8(a)(5) by 
unilaterally gran
t-
ing merit increases, changing a sick
-
leave policy, and 
instituting a new system of automatic wage increases.  
Id. at 740

741.  The employer in 
Katz 
had
 
chosen to un
i-
laterally change the status quo terms and conditions of 
employment.  The 
Court held that the employer thereby 

unilateral change in terms and conditions of employment 
under negotiation is tantamount to a refusal to bargain in 
fact:
 
 
A refusal to negotiate in fact as to any s
ubject which is 
within § 8(d), and about which the union seeks to neg
o-
tiate, violates § 8(a)(5) though the employer has every 
desire to reach agreement with the union upon an over
-
all collective agreement and earnestly and in all good 
faith bargains to tha

unilateral change in conditions of employment under 
negotiation is similarly a violation of § 8(a)(5), for it is 
a circumvention of the duty to negotiate which fru
s-
trates the objectives of § 8(a)(5) much as does a flat r
e-
fusal.
 
 
Id. at 743; see also 
Grosvenor Resort
, 336 NLRB 613, 617 

NLRB v. Katz
, 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
189
 
 

in conditions of employment under negotiation is tant
a-


Fed. Appx. 485 (11th Cir. 2002).
 
As explained above, the status quo terms and cond
i-
tions of employment here included employer contrib
u-

creation and funding of a sep
arate trust account for e
m-
ployees.  Thus, the Respondent cannot be deemed to 
have changed the status quo.  Certainly, 
Katz
 
does not 
counsel otherwise.  It did not involve the cessation of 
contributions to union benefit funds due to the imposs
i-
bility of con
tinuing those contributions, or the failure by 
an employer to create and fund a separate trust account.  

that an employer facing these circumstances would be 
subject to the duty placed on it by the 
majority today.
 


H. K. Porter Co. 
v. NLRB
, 397 U.S. 99 (1970).  There, the Court explained 

the Boar
d acts to oversee and referee the process of co
l-
lective bargaining, leaving the results of the contest to 
the bargaining strengths of the parties.  Id. at 107

108.  

bargaining and finds that the R
espondent violated the Act 
by failing to take a course of action not agreed upon by 
the parties.  This, our precedent will not allow.  For these 
reasons, I respectfully dissent in relevant part.
4
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED AND 
M
AILED BY 
O
RDER OF T
HE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
                                        
                  
 
4
 
I join that portion of the majority opinion that dismisses t
he alleg
a-
tion that the Respondent violated Sec. 8(a)(5) by permitting unit e
m-
ployees to participate in its Blue Cross/Blue Shield health plan on the 
ground that the Union objectively manifested its assent to such cove
r-
age.  Even assuming that the Union had
 
not consented, I would find, 

x-

RBE 
Electronics, 
320 NLRB 80 (1995).  Also, I join that portion of the 
majority opinion finding 
that the Respondent violated Sec. 8(a)(5) by 
unilaterally reducing the paid vacation benefits of unit employees by 2 
weeks.
 
To remedy the violations found by the majority, the Order requires 
the Respondent to calculate the pension and annuity contributions
 
owed 
the unit employees from October 4, 2005, to the closure of the asphalt 
plant on March 24, 2006, bargain with the Union over the disposition of 
the contributions, and make unit employees whole for any losses su
f-
fered.  In my view, the Respondent is en
titled to an offset or credit of 


 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post, mail,  
and obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, j
oin, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
refuse to bargain collectively with Lo
cal 
175, United Plant & Production Workers, as the excl
u-
sive collective
-
bargaining representative of our emplo
y-
ees in the unit set forth below, by failing to pay unit e
m-
ployees their accrued vacation pay.  The unit is:
 
 
All full
-
time and regular part
-
time 
asphalt plant wor
k-
ers, including mixer men, repair men, grease men, 
welders, conveyor men, belt men, dust men, barge and 
boat trimmers, cleaner men, fork lift operators, Hilo 
operators, material yard workers and all other laborers, 
employed by us at our Fl
ushing, New York facility.
 
 
W
E WILL NOT
 
refuse to bargain collectively with Local 
175, United Plant & Production Workers, as the excl
u-
sive collective
-
bargaining representative of the unit by 
failing to provide the Union with notice and an oppo
r-
tunity to 
bargain over the disposition of contributions we 
made to pension and annuity funds sponsored by Local 
1175, Laborers International Union of North America, 
AFL


i-
laterally ceasing pension and annuity contributi
ons.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed to you by Section 7 of the Act.
 
W
E WILL 
notify and, on request, bargain with the U
n-
ion before implementing any changes in wages,
 
hours, or 
other terms and conditions of employment of unit e
m-
ployees.
 
W
E WILL 
make the unit employees whole for any loss 
of earnings and other benefits suffered as a result of our 
failure to pay accrued vacation pay, with interest.
 
W
E WILL 
calculate the p
ension and annuity contrib
u-
tions that we owed to unit employees from October 4, 
2005, to the closure of the our asphalt plant on March 24, 
2006, 
WE WILL 
bargain with the Union over the dispos
i-
tion of the contributions, and 
WE WILL 
make unit e
m-
ployees whole
 
for any losses suffered as a result of our 
unlawful cessation of the contributions.
 
 
C
OFIRE 
P
AVING 
C
ORP
.
 
 190
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
Linda Harris Crovella, Esq., 
for the General Counsel.
 
Richard B.  Ziskin, Esq
., 
for the Respondent.
 
Eric Bryon Chaikin
,
 
Esq
., 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
AYMOND 
P.
 
G
REEN
, Administrative Law Judge.  I heard this 
case in Brooklyn, New York
,
 
on September 19 and 20, 2006.  
The charge was filed on March 31, 2006
,
 
and the 
c
omplaint 
which issued on June 30, 2006
,
 
alleged as follows
:
 
1.  That on August 8, 2005, the Union was certified in Case 
29

RC

10354 as the bargaining representative in the fol
lowing 
unit.
 
 
All full
-
time and regular part
-
time asphalt plant workers, i
n-
cluding mixer men, repair men, grease men, welders, conve
y-
or men
, belt men, dust operators, material yard workers and 
all other laborers, employed at the Flushing, New York facil
i-
ty.
 
 
2.  That from July 1, 2002
,
 
until at least July 27, 2005 (the 
date of the election), the Respondent had a collective
-
bargaining agreemen
t with Local 1175, Laborers International 
Union of North America, AFL

CIO, which was effective from 
July 1, 2002
,
 
through June 30, 2005
,
 
and which contained pr
o-
visions requiring the Respondent to make payments to a 
w
e
l-
fare 
f
und, a 
p
ension 
f
und
,
 
and an 
a
nnu
ity 
f
und.  Also, that the 
agreement contained a provision that entitled certain eligible 
employees
 
to a 3
-
week paid vacation.
 
3.  That since October 4, 2005, the Respondent has termina
t-
ed payments to the 
w
elfare 
f
und and has failed and refused to 
secure or
 
attempt to secure, medical benefits that are substa
n-
tially equivalent to the benefits they had previously been ent
i-
tled to under the old contract.  It is alleged that in this respect, 
the Respondent has unilaterally changed the terms and cond
i-
tions of emp
loyment.
 
4.  That since October 4, 2005, the Respondent has unilate
r-
ally changed the terms and conditions of employment by failing 
to secure pension and annuity benefits equivalent to those e
n-
joyed under the old contract.
 
5.  That since March 24, 2006, the
 
Respondent has unilate
r-
a
l
ly changed terms and conditions of employment by failing to 
pay accrued vacation days to employees in accordance with the 
provisions of
 
the aforementioned contract.
 
6.  That on Marc
h 24, 2006, the Respondent laid 
off all of 
the unit employees and since that date, has paid them 
1
 
week of 
vacation pay instead of the 
3
 
weeks that they would have a
c-
crued under the old contract.
 
In terms of a remedy, the General Counsel stated in her 
opening remarks, that 
the timeframe 
that she was looking at, 
effectively ends on March 24, 2006
,
 
when the asphalt plant was 
closed. 
 
However, with respect to the plant closing and the a
l-
leged layoffs that occurred on March 24, 2006, the General 
Counsel contends that this took place without s
ufficient notice 
to or bargaining with the Union and that a 
Transmarine
 
r
emedy 
should be issued.  
Transmarine Navigation Corp
., 170 NLRB 
389 (1968).
 
The Respondent, among other things, contends that:
 
1.  On October 31, 2005, it offered to enroll the 
affected e
m-
ployees into the Company

s health plan.  It asserts that this 
offer was accepted by the Union and the employees.  The R
e-
spondent claims that the substituted health care benefits were 
sub
stantially equivalent.
 
2.  That it could not unilaterally c
ontinue to make payments 
to the old union

s pension and annuity plans after the 
c
ertific
a-
tion and that it could not unilaterally implement any new 
equivalent plans without bargaining because that would have 
constituted a bypassing of the certified Union.
 
3
.  That the Respondent was entitled to discontinue the pe
n-
sion, annuity
,
 
and vacation benefits because the parties had 
reached an impasse.  (This argument is not a particularly good 
one inasmuch as the Company

s actions, vis
-
a
-
vis the funds, 
took place at 
the outset of negotia
tions.)
 
Based on the entire record, including my observations of the 
demeanor of the witnesses and after considering the arguments 
of couns
el, I hereby make the following
 
F
INDINGS AND 
C
ONCLUSIONS
 
I
.
  
JURISDICTION
 
The parties agree and 
I find that the Respondent is an e
m-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor orga
n-
ization within the meaning of Section 2(5) of the Act.
 
II
.
  
THE ALLEGED UNFAIR L
ABOR PRACTCIES
 
Cofi
re has been engaged in the manufacture and sale of a
s-
phalt.  It also is engaged as a contractor in the road milling 
business.  In the asphalt aspect of its business, it has a facility in 
Flushing
,
 
New York, where it receives by truck, liquid asphalt 
(tar),
 
sand
,
 
and gravel, which it then mixes together in a heated 
silo to make various grades of asphalt.  The end product is then 
sold to enterprises, principally for roads, parking lots, etc.  Du
r-
ing the last 
10
 
years, the asphalt plant operation has employed 
five to six people who have been represented by a labor union.  
The milling aspect of the Company

s business involves the 
scraping off of asphalt from existing roads when they are being 
redone.  This aspect of the Company

s business has about 40 
employees 
and has derived about 70
 
percent
 
of the Company

s 
reve
nues.
 
For many years, the employees of Cofire

s asphalt plant have 
been represented by Local 1175, Material Yard Workers.  At 
some point, that union was placed into trusteeship and it was 
thereafter mer
ged into Local 731, Building, Concrete, Excava
t-
ing and Common Laborers, Laborers

 
International Union of 
North America, AFL

CIO.
 
Cofire was party to multi
employer collective
-
bargaining 
agreements with Local 1175 that ran from July 1, 2002
,
 
to June 
30, 2005
.
1
  
One of these contracts covered Cofire

s yardmen 
and the other covered one employee who was called a shipper.  
In any event, the yard contract also covered the employees of 
other asphalt companies in New York, these being Grace Indu
s-
tries, College Point
, and Willet

s Point.  That agreement, 
among other things, provided for company payments, on behalf 
                                        
                  
 
1
 

n-
tractors Association of Ne
w York, Inc.
 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
191
 
 
of their respective employees to the Union

s 
w
elfa
re, pension
,
 
and annuity funds.
 
At 
a
rticle V, 
s
ection 1(a), the contract sets the hourly wages 
for each cl
assification, effective on July 1, 2002, July 1, 2003
,
 
and July 1, 2004, by designating a portion for wages and a po
r-
tion for fringes.  For example, as of July 1, 2002, for repair
-
 
men, the contract states that their hourly wage is $34.11, their 
fringe ben
efits are $11.10
,
 
and their to
tal wages 
and
 
fringes are 
$45.21.
 
At 
a
rticle VII, 
s
ection 1, the contract provides that the e
m-
ployer shall pay [to the Union

s 
w
elfare 
f
und], from the first 
day of employment, beginning as of 
July 1, 2002

June 30, 
2005
, $3.77 
per hour for all hours worked by each em
ployee up 
to 50 hours per week.
 
At 
a
rticle VII, 
s
ection 4, the contract provides that the e
m-
ployer shall pay [to the Union

s 
p
ension 
f
und], from the first 
day of employment, beginning as of July 1, 2002, $1.43 per 
ho
ur for all hours worked by each em
ployee up to 40 hours per 
week.
 
At 
a
rticle VII, 
s
ection 5, the contract provides that the e
m-
ployer shall pay [to the Union

s 
a
nnuity 
f
und], as of July 1, 
2002, $5.70 for all straight time hours worked by each emplo
y-
ee, $8.
55 per hour for all time and a half hours worked by each 
employee and $11.40 per hours worked by each em
ployee.
 
At 
a
rticle XI, the contract provides that all employees who 
have been employed for 120 days within the contract year will 
receive 
3 weeks of vac
ation with pay.
 
With respect to the three benefit funds, the testimony was 
that during negotiations the discussion centered on how much 
of a total increase should be given by the employers to the 
workers instead of focusing on wages and each fund contrib
u-
t
ion as a separate item.  The testimony was that when a contract 
was made, there was, as indicated by 
a
rticle V, 
s
ection 1, 
agreement that the employers would each increase the total 
compensation package by 
X
 
percent per year.  After that, the 
Union discuss
ed internally with its members and with the i
n-
surance providers and actuarial consultants, how that total 
package should be allocated.  That is, how much of the total 
package should be allocated to pay for 
h
ealth 
i
nsurance, how 
much should go into the 
p
ens
ion fund and how much should be 
allocated to the 
a
nnuity fund.  From the employers

 
perspective, 
this was of no concern, since their obligation was simply to pay 
a total amount o
f money per employee per hour.
 
With respect to the 
w
elfare 
f
und, this fund pur
chased a 
health insurance policy from Oxford Health Care that provided 
hospital and medical care through a preferred provider system, 
wit
h deductibles and co
payments.  The 
w
elfare fund also pu
r-
chased a dental and optical plan to provide these types of ben
e-
fits for covered employees.
 
The 
p
ension 
p
lan is a defined benefit plan that provides for 
retirement payments to employees who reach an eligibility age 
and who have work
ed a certain number of years.  
Employees 
under this plan could get full or partial pensi
on benefits d
e-
pen
d
ing upon when they retired and how many years of credi
t-
ed service they had accumulated.  Since this type of plan gua
r-
antees a defined benefit, it necessarily utilizes actuarial and 
investment services in an attempt to ultimately match the
 
mo
n-
ey coming in, by way of employer contributions, to what is pa
id 
out in the form of pensions.
 
The 
a
nnuity 
p
lan was a defined contribution plan where the 
payments made by employers on behalf of individual emplo
y-
ees would be paid in the form of an annuity
 
to each employee 
upon retirement, or in certain limited circumstances, before 
retirement.  In some respects, this plan would be similar to, but 
not identical to a 401(k) plan.
 
I note that the yardman contract requires the Employer to use 
six employees and
 
to have minimum defined shifts per week.  
In 2003, Cofire complained that its asphalt plant operations 
were less efficient that those of its competitors and it asked the 
Union for concessions to reduce its labor costs.  This is co
n-
tained in a letter to th
e trustee of Local 1175 dated August 1, 
2003
,
 
and, according to the Ross Holland, the Company

s pre
s-
ident, resulted in an oral agreement, which allowed the Comp
a-
ny to rotate the men on a 
4
-
day shift basis.  He testified that 
later, in an oral agreement, th
e Company was allowed to work 
with five instead of six men when one 
of the yardmen retired in 
2004.
 
These accommodations were granted by Local 1175 in 
recognition that Cofire was the least efficient producer among 
the companies that manufactured asphalt.  
The Union

s wi
t-
nesses essentially agreed with Holland that Cofire was the least 
efficient producer, whose labor cost per ton of product was 
higher than the other companies.  One reason for this was that 
Cofire, unlike the other companies, did not have a fa
cility abu
t-
ting a waterway and therefore had to have raw materials deli
v-
ered by truck and not barge.  Another reason was that Cofire 
had older equipment that was not as productive as the equi
p-
ment used by the other companies.  It seems that Cofire did 
much
 
of its business during the winter months when the other 
companies chose to close their plants for maintenance and r
e-
pair during the cold weather.  In more recent years, and due to 
warmer weather, the other companies have kept their plants 
running later in
to the winter and this has had an adverse imp
act 

 
Local 175, United Plant & Production Workers Union was 
formed in 2004.  Its apparent purpose was to compete with 
Local 1175 for the affections of the asphalt plant workers of the 
compani
es that were party to the multi
employer con
tract.
 
On April 20, 2005, Local 175 (the Charging Party) filed a 
p
e
tition for an election in 
Case 
29

RC

0
10354.  This resulted 
in a Decision and Direction of Election wherein an election was 
directed amongst the four asphalt plant workers who were then 
employed by Cofire.  (The shipper was excluded from the unit
.
)  
At or about the same time, Local 175 filed a
 
petition
 
seeking an 
election in a multi
employer unit and filed individual petitions 
for the employees of each Company that was part of the Ass
o-
ciation.  Thereafter, Local 175 wi
thdrew the petition for a mu
l-
ti
employer bargaining unit and agreed to have sep
arate ele
c-
ti
ons conducted at each company.
 
On June 30, 2005, the contract with Local 713 coveri
ng C
o-

 
An election was conducted at Cofire
 
on July 27, 2005.  Both 
Local 175 and Local 731 were on the ballot.  At the election, 
Local 175 received a majority of the valid votes counted and it 
 192
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
was certified as the bargaining representative on August 8, 
2005.
2
  
The Cofire unit was de
fined as:
 
 
Incl
uded
: 
 
All full
-
time and regular part
-
time asphalt 
plant workers employed by the Employer at its facility l
o-
cated at 120
-
30 28
th
 
Avenue, Flushing, New York, inclu
d-
ing mixer men, repair men, grease men, welders, conveyor 
men, belt men, dust men, barge and b
oat trimmers, cleaner 
men, fork lift operators, Hilo operators, material yard 
workers and all other laborers.
3
 
Excluded
: 
 
All office clerical employees, guards and 
sup
ervisors as defined In the Act.
 
 
Commencing on July 1, 2005 (
and prior to either the ele
c-
tion or the start of bargaining
), the Respondent ceased making 
payments to the 
w
elfare, 
p
ension
,
 
and 
a
nnuity 
f
unds that were 
required in the expired contract with Local 1175/731, the losing 
U
nion.  The evidence does not show that the Respondent not
i-
fied ei
ther union of what it was doing before it
 
ceased making 
these payments.
 
However, because of Section 8(d) of the Act, the cessation of 
payments to those funds was in fact, required as of August 8, 
2005 (the date of the 
c
ertification), because Local 1175/731
 
was decertif
ied and replaced by Local 175.
 
After the Respondent ceased making the payments, the mo
n-
ey
s that it had been paying into the three funds were not di
s-
tributed to the employees or otherwise used to provide any 
equivalent annuity or pension benefi
ts.  The health insurance 
benefit is more complicated and will be discussed below.  Ne
v-
ertheless, the affect of the initial failure to make payments to 
the funds, was that the health insurance coverage, previously 
provided to the employees would, by the te
rms of the old plan, 
terminate as of August 31, 2005.  (Apparently, the parties mi
s-
takenly believed that the health insurance coverage was sche
d-
uled to termi
nate as of September 31, 2005.)
 
Bargaining between Local 175 and Cofire began in Septe
m-
ber 2005
,
 
an
d continued intermittently through March 22, 2006.  
A final bargaining session was held on June 27, 2006.  Al
t-
hough initially excluded from the unit by the Board, the parties 
agreed to include the shipper into the bargaining unit.  Ther
e-
fore, there were fi
ve employee
s in the unit during this time.
 
Even before the commencement of bargaining, the Union, by 
letter dated August 30, 2005, sent a proposed 

emorandum of 
a
greement.

 
 
This stated in relevant part:
 
 
That the terms and conditions of the collective ba
r-
gai
n
ing agreement previously in effect, shall remain in e
f-
fect pending bargaining and the reaching of a final agre
e-
m
ent except as otherwise agreed.
 
That any new contract would be
 
retroactive to August 
6, 2005.
 
 
On September 21, 2005, Local 175 presented a
 
revised 
m
emorandum of 
u
nderstanding. To the extent relevant, it pr
o-
vides:
 
                                        
                  
 
2
 
Elections also were held at the other companies and some have r
e-
sulted in certifications.  For at least two of those companies, Willits 
Point and College Point Asphalt, Local 175 has been successful in 
negotiating collective
-
bargaining agree
ments.
 
3
 
Many of these classifications did not in fact exist at Cofire.
 
 
That the terms and conditions of the Local 1175 co
n-
tract would remain in ef
fect pending a final agreement.
 
That any new 
agreement would be retroactive.
 
That during the interim 
period before a final agreement 
is reached, that the contributions required by the Local 
1175 Welfare Fund, Pension Fund and Annuity fund, shall 
continue but that the contributions would be paid to the 
United Plant & Production Workers Welfare, Pension and
 
Annuity Funds.  [I.e. to the Local 175 funds which the 
document represents have been duly established and join
t-
ly administered by trustees representing the union and e
m-
ployers in the Asphalt industry.]
 
That the employer accepts and adopts the Agreement 
an
d Declaration of Trust creating and governing the 175 
Funds as if the Employer were a Party
-
Signatory thereof, 
and accepts and adopts the Employer
-
Trustee named in 
said Agreement and Declaration of Trust as its designated 
Trustee.  A copy of said Agreement
 
and Declaration of 
Trust shall be furnished the Employer upon demand.
4
 
 
It is noted that the proposed 
m
emorandum of 
u
nderstanding, 
either in its original form or as revised, was intended to be an 
interim agreement and did not purport to be a final agreeme
nt 
or constitute a waiver by the Company or the Union or their 
respective rights to bargain for what they each believed would 
be a suitable collective
-
bargaining agreement.  
Whether or not 
this proposed 
m
emorandum of 
u
nderstanding was a good, bad
,
 
or medio
cre idea, neither side was compelled, as a matter of 
law, to agree to its terms.  
H.
 
K. Porter Co. v. NLRB
, 397 U.S.
 
99 (1970).
 
The Company refused to sign the proffered interim agre
e-
ment.  Ross Holland testified that he didn

t think that it was in 
the Com
pany

s interest to sign the 
m
emorandum of 
u
nderstan
d-
ing, in part because he didn

t think that the payments of $3.77 
per hour per employee that had been allotted to the previous 
health plan would be sufficient to cover the costs of continued 
cove
rage for eq
uivalent benefits.
 
According to Holland, he initially assumed that the emplo
y-
ees would be entitled to continue their health insurance from 
the Local 1175 plan under COBRA and that he intended to pay 
the COBRA costs for his employees.  Holland testified tha
t he 
nevertheless was notified that continued coverage under 
COBRA was not permitted by the previous Union

s 
f
und a
d-
ministrator.  Holland testified that given the fact that the health 
insurance for his unit employees was about to expire; that they 
could no
t continue that coverage under COBRA; and that there 
was a pending medical emergency facing at least one emplo
y-
ee, he called up his insurance broker to investigate what options 
were available to him other than signing the 
m
emorandum of 
u
nderstanding with L
ocal 175 and contributing to a plan that he 
wasn

t sure was as yet fully operational.  The upshot, according 
to Holland, was that he decided that given the circumstances, 
                                        
                  
 
4
 
The proposal to sign an interim agreement and send the money 
previously sent to the decertified union to the newly created Local 175 
funds was a clever way of getting around ERISA an
d LMRA prohib
i-
tions on employers making contributions to a union in the absence of a 
valid collective
-
bargaining agreement.
 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
193
 
 
the quickest and most efficacious option was to put the bargai
n-
ing unit employees int
o the insurance plan that the Company 
had purchased from Empire Blue Cross/Blue Shield for its ot
h-
er employees.  I will note here that the cost to the Company of 
placing the employees into the Company

s plan was greater 
than the amount of the contributions
 
that the Company had 
been making on behalf of the employees to the Local 1175/731 
plan.  I also note that the company plan, while not providing for 
dental or optical benefits, does provide for comprehensive 
fam
i
ly coverage for medical and 
hospitalization 
costs.
 
The first real bargaining session was held on September 22, 
2005.
5
  
Attending for the Union were Richard Tomaszewski 
and Luciano Falzone.  Holland represented the Company.  The 
union representatives noted that the health insurance program 
that the e
mployees had under the old contract with Local 713 
was about to expire.
6
 
 
In response, Holland offered to place the 
bargaining unit employees, at no cost to them, into the Comp
a-
ny

s medical insurance plan that covered its other em
ployees.
 
The Union

s witne
sses testified that at this and some subs
e-
quent meetings, Holland stated that he was putting into escrow 
the moneys that the Company had previously paid on behalf of 
the employees to the previous 
p
ension, 
h
ealth
,
 
and 
a
nnuity 
plans.  Holland denies that he 
made such a promise.  In either 
event, I don

t think that any promises made about escrow a
c-
counts is really relevant to this case and I view the whole su
b-
ject as a red herring.
 
I also note that 
U
nion 
R
epresentative Falzone testified that at 
this and almost
 
every other bargaining session, Holland said 
that it was not economically possible for the Company to co
n-
tinue the terms and conditions of the previous contract with 
Local 1175.  In this regard, Falzone conceded that Cofire

s 
tonnage and productivity capa
bilities placed it at an economic 
disadvantage to the other asphalt companies in the New York 
City
 
area.
 
On October 31, 2005, Holland wrote a letter to the Union
 
and its counsel, which stated:
 
 
When we met for negotiations on Friday October 21, 
2005, one 
of the issues discussed was health insurance for 
the employees that you represent.  It is my understanding 
that the Health Insurance coverage to which they were e
n-
titled from Local 1175 ceased on September 30, 2005 and 
they currently do not have any covera
ge
. . . .
  
I verbally o
f-
fered to you to enroll the uninsured workers in our office 
health insurance plan with Empire Health Choice.
7
 
 
A
c-
cording to our broker this enrollment can be made retroa
c-
tive to October 1, 2005, so that there is no lapse in cove
r-
age.
  
When the meeting ended I was advised that the offer 
would be conveyed to the employees and that yo
u would 
respond to this offer.
 
As of yet I have not received a response to this offer.  
Without any solicitation on my part, several employees 
                                        
                  
 
5
 
A brief meeting was held on September 14, 2005, but this merely 

o-
maszew
ski introduced himself to Holland.
 
6
 
In fact both sides agree that one of the wives of the men had just 
been diagnosed with cancer.
 
7
 
This plan does not offer dental or optical benefits.
 
have come to 
me and expressed their concern to me about 
the lack of health insurance as their spouses are facing p
o-
tentially se
rious and costly health issues.
 
For your review
 
. . . I
 
have enclosed a copy of the 
summary benefits of the health insurance policy that is 
cu
rrently in place, and if they so elect, the asphalt plant 
workers can enroll in.  Please present this offer to these 
employees and provide me the response as soon as poss
i-
ble.  There is a limited amount of time in which the e
m-
ployees can be enrolled and ha
ve the coverage made retr
o-
active to Octo
ber 1, 2005.
 
 
Another meeting was held on November 2, 2005.  At this 
time, Tomaszewski told Holland that the employees thought 
that the Company

s health insurance plan was inferior to what 
they had previously enjoyed
 
and that they wanted the Company 
to agree to use the Local 175 plan.  When the Company refused 
to accept this proposal, Tomaszewski stated that the employees 
would accept the Company

s insurance offer under protest.
8
 
Soon thereafter, the Company placed th
e bargaining unit 
employees into the Company

s health insurance plan and star
t-
ed making payments on their behalf to Blue Cross/Blue Shield.  
Whether or not the company

s plan was exactly the same or 
even substantially equivalent as the previous union

s pla
n with 
Oxford, the fact is that the costs for the Company were substa
n-
tially higher than the $3.77 per hour per employee that the pr
e-
vious contract required.
9
 
At a negotiation session later in November 2005, the Co
m-
pany presented a proposal (in the form of
 
a spreadsheet), that 
called for substantial union give
-
backs in wages and benefits.  
In part, this compared a set of proposed wage
s
 
and benefits to 
the wages and benefits that the employees had been receiving 
under the expired contract.  In addition to ca
lling for a redu
c-
tion in wage rates, Holland

s proposal called for the elimination 
of the 
p
ension and 
a
nnuity plans and their substitution with a 
single defined contribution plan.  (A 401(k) plan
.
)  He also 
proposed that the old health care plan be replace
d with a new 
health insurance plan at a cost of $7.50 per hour per employee.  
Finally, he proposed that the Company

s contributions to a 
newly
-
created defined contribution plan would be increased 
depending upon the amount of tons of product that were pr
o-
du
ced.  (I.e.
,
 
based on productivity
.
)  This was not accepted by 
the Union
.
 
                                        
                  
 
8
 
On November 8, 2005, the Company received a letter under what 
purpo

 
We the members of Local 175 are accepting the health cove
r-
age (temporarily) offered by Cofire Paving Corp., while contract 
negotiations continue.
 
At this time, Cofire
 
. . .
 
is not willing to pay into our fund
s for 
the health coverage of our choice.  We are accepting the coverage 
offered
 
. . .
 
not out of choice, but out of desperation, so our fam
i-
lies and ourselves can have health coverage.
 
9
 
The evidence suggests that as of 2005, the old plan was under
-
funded 
and that under the new contract that Local 175 made with some 
of the other asphalt companies, more money than $3.77 per hour would 
have to be allocated to purchase the plan and its benefits.  Also the 
deductible for that plan was raised from $500 to $1000 
and the copays 
were increased.
 
 194
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
On December 28, 2005, Union A
ttorney Chaiken sent a letter 
to the company requesting another date f
or bargaining.  He also 
stated:
 
 
Also I would like to point out that Cofire
 
. . .
 
h
as been deduc
t-
ing from the worker

s wages and retaining in escrow sums of 
money normally allocated and paid over to a Union benefit 
fund pursuant to a collective bargaining agreement.  I unde
r-
stand that the parties have not completed negotiations for a 
con
tract, but I need to point out that if the Employer insists on 
retaining the monies it is deducting from the worker

s wages 
for welfare, pension and annuity benefits; then the Employer 
is holding that money as a Trustee and we consider the funds 
to be held
 
I
 
[sic]
 
the form of a constructive trust.  The money 
is not the Employer

s mo

 
 
On March 7, 2006, Chaiken sent another letter requesting 
bargaining and asked what was happening to the moneys that 
the Employer had previously c
o
ntributed to the three funds.
 
By a letter in response dated March 9, 2006, Respondent

s 
c
ounsel stated that the Respondent would resume negotiations 
on March 22, 2006.  He also stated that the Company was 

pr
o-
cessing the Union

 
On Ma
rch 22, 2006
,
 
a bargaining session was held at which 
Ziskin also appeared with Holland on behalf of the Employer.  
When asked where the 

escrowed

 
mon
ey
s were, Ziskin stated 
that no escrow account had been esta
blished.
 
At the March 22 meeting, the Company 
presented a full co
n-
tract proposal which called for substantial give backs.  (Indeed, 
this proposal called for even steeper give
-
backs than had been 
demanded in November 2005
.
)  This was presented by Holland 
as what the Company needed to get in order to re
main in the 
asphalt manufacturing business.  At one point, Tomaszewski 
and Falcone called the employees into the meeting and showed 
them the Company

s offer.  Although telling them that it was 
their decision to make and that they should sleep on it, the e
m-
ployees immediately rejected the proposal.  Holland told the 
Union and the employees that this was the best offer he could 
make and that if it was not accepted he would close.  The e
m-
ployees responded that they would rather be out of work than 
work for $20
 
per hour less than what they were making.  They 
then left the meeting.  But within a few minutes, one of them 
returned and asked if the plant was closing that night and Ho
l-
land said that it was not, and that they should report 

tomo
r-

 
Holland testifie
d that after the March 22 meeting, he di
s-
cussed the situation with his partners and they decided that if 
the men could not accept the reduced wage and benefit offer, 
they would close the plant until a future agreement could be 
reached.  Accordingly, on Mar
ch 24, 2006, Holland gave a 
letter to each
 
of the employees which stated:
 
 
As you are aware we held a negotiation meeting
 
. . .
 
on 
Wednesday, March 22, 2006 at which time we presented a 
comprehensive offer of wages and benefits.  The union 
called those of 
you present in to advice you of our offer, 
which was summarily rejected within fifteen minutes.
 
Although we are ready willing and able to continue 
bargaining
 
. . .
, it is not economically feasible for us to 
continue operating the asphalt plant until such time as we 
have come to an agreement with respect to wages, be
nefits 
and working conditions.
 
Therefore at the end of business today we will be clo
s-
ing the asphalt p
lant until everything has come to a resol
u-
tion.  At the end of the workday you will be given your 
paychecks for the work performed this week as well as i
n-
formation about continuation of health insurance cover
age.
 
 
Also on March 24, 2006, Holland sent a sim
ilar letter to L
o-
cal 175

s attorney.  T
his stated:
 
 
I have held negotiation sessions with representatives of 
Local 175 on October 21, 2005, November 2, 2005, N
o-
vemb
er 10, 2005 and March 22, 2006.
 
At the meeting of November 10, 2005 I presented
 
. . .
 
a 
summ
ary proposal of wages and benefits for the emplo
y-
ees
. . . .
  
I never received a response or counter
-
offer to 
this pro
posal.
 
On March 22, 2006, I presented 
. . .
 
a proposed co
m-
prehensive contract with detailed wages, benefits and 
working conditions.  The re
presentatives then called into 
our meeting those employees in the bargaining unit that 
were still onsite and provided them with the company

s 
proposal.  These employees took the proposal to review, 
returned within fifteen minutes and summa
rily rejected the
 
proposal.
 
We have determined that it is not economically feas
i-
ble to continue operating the asphalt plant at this time and 
will be closing the plant at the end of business today.  E
n-
closed is a coy
 
[sic]
 
of the letter give
 
[sic]
 
to employees in 
the designated bargain
ing unit.
 
Although we are closing the plant for now, we wish to 
continue negotiating with the Local 175 representatives 
and hope to come to an agreement.  I am available every 
day next week, other than next Monday, fo
r another neg
o-
tiating session.
 
Please relay this request for continued negotiatio
ns to 
your clients.
 
 
After being advised that the plant was closed, the employees 
were given checks encompassing 
1
 
week

s worth of vacation.  
This was 
2
 
weeks less than what w
as required in the expired 
contract and it appears that the employees, as of this date had 
accumulated their full entitlement to vacation pay.  The topic of 
vacation pay was not really discussed at the negotiations and 
there is no dispute that the Company 
did not notify the Union 
about its decision to reduce the amount of vacati
on pay.
 
On March 27, 2006, the Union requested information su
p-
porting the Respondent

s claim that it was not economically 
possible to continue operating the plant.  In May, the Compa
ny 
substantially complied with this request and submitted to the 
Union a variety of documents in
cluding financial statements.
 
In June the parties met for another meeting.  In pertinent 
part, the Union offered to have the employees work under the 
terms of t
he expired contract and Holland refused.  The Union 
also made other concessions including a proposal that the 
Company could operate the plant without using job classific
a-
tions.  This too was rejected and Holland
 
stuck to his last offer.
 
The five employees 
involved in this case have not returned 
to work.  But there is a question as to whether they were laid 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
195
 
 
off in conjunction with a permanent closure of the plant or if 
they were locked out either in response to the Employer

s re
a-
sonable anticipation of a str
ike or in support of its bargaining 
position.  The evidence indicates to me that the asphalt plant, 
which has remained closed, is nevertheless still in place and 
that it is fully capable of returning to operation if and when
 
a 
new contract can be reached.
 
There have been no further meetings after June and neither 
side h
as requested any more meetings.
 
A
NALYSIS
 
In the United States of America, the general rule is that an 
employer is entitled (within the constraints of the market), to 
unilaterally establish pr
ices, wage rates, and employee benefits 
without the 
G
overnment coming in to determine what is proper 
or appropriate.  There are of course a variety of exceptions such 
as minimum wage laws; statutes that require employers pay for 
workers compensation insura
nce; and laws that require min
i-
mum safety standards in the workplace.  And in times of n
a-
tional emergency, the 
Federal G
overnment has, on a few occ
a-
sions, put into effect wage and price controls.  This happened 
during World War II and during a brief period
 
during the Nixon 
administration when inflation had run rampant during a time of 
war.  But all of these are really 
exceptions to the general rule.
 
In the field of labor relations, there are a number of circu
m-
stances where an employer is not free to unilate
rally establish 
or change wages and benefits.   Obviously, if there is a colle
c-
tive
-
bargaining agreement between an employer and a union, 
the terms of employment have been established through ba
r-
gaining and neither side, absent consent by the other, can al
ter 
the agreed
-
upon terms of their contract during the life of the 
contract.
  
See Section 8(d) of the National Labor Relations Act 
(the Act).
 
In situations where the employees of a company are not re
p-
resented by a union but where they are seeking represent
ation, 
(and where the employer is aware of the organizing activities), 
an employer may not grant new benefits or withdraw existing 
benefits as such an action is presumed to be intended to inte
r-
fere with the employees

 
free choice in voting.  In that circu
m-
stance, an employer is required to maintain the status quo.  For 
example, an employer that grants benefits while an election 
petition is pending will be held to violate Section 8(a)(1) by 
interfering with the employees rights to select if they want re
p-
rese
ntation unless it meets its burden of proof by showing that 
the increases either had been planned prior to the Union

s a
d-
vent on the scene or that they were part of some established 
past practice.  
NLRB v. Exchange Parts Co
., 375 U.S. 405 
(l963); 
Baltimore
 
Catering Co
.
,
 
148 NLRB 970 (l964); 
Mou
n-
taineer Petroleum
, 301 NLRB 801 (1991).
 
In situations where a union has won a Board
-
conducted ele
c-
tion, an employer will be barred from unilaterally changing the 
status quo in terms of wages and terms and conditions 
of e
m-
ployment during negotiations until and unless a legitimate i
m-
passe is reached
.  NLRB v. Katz
, 369 U.S. 736 (1962).  In this 
situation, and unlike the preceding situation where changes 
made during an election campaign are deemed to constitute 
8(a)(1) i
nterference with the employees

 
Section 7 rights to 
choose representation, the gravaman of the violation is Section 
8(a)(5) in that unilateral changes made while bargaining is 
in 
progress is deemed to be bad
-
faith bargaining.  The Board has 
noted however, 
that it recognizes two limited exceptions to this 
rule. The first is when economic exigencies compel prompt 
action and the second is when a union, in the context of an 
employer

s diligent efforts to engage in bargaining, insists on 
continually avoiding or 
delaying bargaining.  See 
RBE Ele
c-
tronics of S.D., Inc.
, 320 NLRB 80, 81 (1995)
,
 
and 
Bottom Line 
Enterprises
, 302 NLRB 373, 374 (1991), enfd. 15 F.3d 1087 
(9th Cir. 1994).
 
Essentially the same rule applies to a situation where an i
n-
cumbent union is seeking
 
to renegotiate a contract that is or is 
about to expire; the theory being that a unilateral change made 
during contract negotiations constitutes a violation of Section 
8(a)(5) of the Act.  Thus, an employer will be held to be ba
r-
gaining in bad faith if, d
uring negotiations, it unilaterally 
changed the status quo (represented by the economic terms of 
the expired or expiring contract).  Therefore, an employer is 
prohibited from changing the existing terms and conditions of 
employment unless and until there i
s a valid impasse, after 
which the employer may (assuming that the bargaining has 
been carried out in good faith), unilaterally implement the 
terms of its final offer to the extent that it contains only mand
a-
tory subjects of bargaining.  
NLRB v. Katz
, 
supr
a
; 
E.
 
I. du Pont 
de Nemours & Co
., 346 NLRB 
553 (2006)
; 
Gloversville E
m-
bossing
, 314 NLRB 1258 (1994).
 
The theory underlying the concept that certain terms and 
conditions of employment survive the termination of a colle
c-
tive
-
bargaining agreement does not re
st on the idea that the 
contract itself continues in force and effect.  The Board, in this 
circumstance, has no authority to extend the duration of a co
n-
tract that has a fixed term.  But what it does mean is that during 
negotiations with a validly recogniz
ed incumbent union, an 
Employer may not, except after a valid impasse and consistent 
with its last offer, unilaterally change the wage rates or other 
terms of employment as they exist prior to the start of negoti
a-
tions.  And since the existing wage rates a
nd terms and cond
i-
tions of employment happen to have been defined by the e
x-
pired contract, those terms and conditions continue in effect as 
the status quo.  On the other hand, provisions in the expired 
contract such a
s a union
-
security clause, a due
-
checko
ff autho
r-
ization clause
,
 
or an arbitration clause do not survive
 
the co
n-

 
In situations where a successor employer purchases the ope
r-
ations of a predecessor that has a collective
-
bargaining agre
e-
ment with a union, the general rule is that
 
although the new 
employer may establish the initial terms and conditions of e
m-
ployment, it is required to notify the employees of any intended 
changes before hire and in the absence of such notification, it is 
required to maintain the existing terms and c
onditions as set 
forth in the predecessor

s labor contract until such time as the 
parties have reached an agreement or have bargained to an 
impasse.  
NLRB v. Burns Security Services
, 406 U.S. 272 
(1972), 
Spruce Up Corp
., 209 NLRB 194, 195 
(1974).
 
The Respo
ndent cites to some language that I used in 
Lihli 
Fashions Corp
., 317 NLRB 163 (1995)
,
 
and 
Bayshore Electr
i-
cal Supply Co. 
and
 
Amalgamated Union, Local 355
, 1992 WL 
 196
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
1465459.  In 
Bayshore
,
 
I made this statement, essentially rei
t-
erated in 
Lihli Fashions
:
 
 
Pur
suant to Section 8(d) of the Act, neither an employer nor a 
union may, during the life of a collective bargaining agre
e-
ment, terminate, alter or modify its terms without the consent 
of the other party.  Even after the contract expires, an emplo
y-
er may not 
unilaterally change the existing terms and cond
i-
tions of employment as embodied in the expired contract, (i
n-
sofar as they relate to mandatory subjects of bargaining), 
without first bargaining in good faith to a new agreement or 
impasse, unless it lawfully 
is discharged from its obligation to 
bargain; for example if the union were to be decertified or r
e-
placed by another union under the election procedures esta
b-
lished by the Board.  
W.
 
A. Krueger Co
., 299 NLRB 
[914 
(1990)]
; 
Roman Iron Works
,
 
292 NLRB 1292, 1
293 (1989).
10
 
 
In 
Bayshore
, I concluded that because none of these exculp
a-
tory conditions existed, the Respondent

s decision to terminate, 
during the course of bargaining, the expired contract

s health 
insurance plan and substitute its own plan, constitute
d an u
n-
lawful refusal to bargain in violation
 
of Section 8(a)(5) of the 
Act.
 
While I do not wish to retract this quotation, it seems to me 
that it 
is 
not applicable to the facts of this case.  Here, there was 
an election with two unions on the ballot that 
resulted in the 
decertification of the incumbent union and which therefore 
relieved the Employer from any further obligation to bargain 
with 
that particular union
.  To this extent, the language in 
Bayshore
 
accurately describes the cessation of the Employer

s 
obligation to bargain with the previous incumbent union.  But 
that extends only to the predecessor union and cannot extend to 
Local 175, which won the election and which became the su
b-
stituted union, holding a newly created right to 
bargain.
 
As describe
d above, in the context of an election campaign, 
the Employer could not, without violating Section 8(a)(1) of the 
Act, change, modify
,
 
or alter the existing terms and conditions 
of employment before there was a certification.  That means 
that it could not, during the election campaign, withhold or 
withdraw existing benefits even though the incumbent union

s 
contract had expired on June 3
0, 2005.  It also means that once 
Local 175 became certified on August 8, 2005, the Employer 
could not, without violating Section 8(a)(5) of the Act, change, 
alter
,
 
or modify the existing mandatory terms and conditions of 
employment during the course of co
llective bargaining, until 
and unless the parties bargained in good faith to an impasse or 
until Local 175 became decertified as the bargaining repr
e-
sen
tative.
 
I therefore conclude that the Respondent was obligated to 
maintain the status quo as it existed 
as of the 
c
ertification date, 
(August 8, 2005); this being the wage rates and other terms and 
conditions of employment as represented in the contract that 
expired on June 30, 2005, to the extent that the Employer was 
legally bo
und to comply with those term
s.
 
                                        
                  
 
10
 
I also noted that in 
W. A. Krueger Co
., the Board held that even a
f-
ter a union has received a minority of votes in a decertification election, 
an employer may not make unilateral changes after a contract expired, 
until the
 
Board issues its certification of results.
 
The next question is what was the legally binding status quo 
as of the 
c
ertification date?  To answer that question, we can 
first state what it was not.  First, the union security, dues check
-
off
,
 
and arbitration clauses in the expired contract did not 
su
r-
vive the expiration date and therefore the Employer had no 
further obligation to deduct dues from its employees

 
wages 
and remit them to Local 1175/973 after June 30.  Second, and 
more significantly, the Employer, by virtue of Section 302 of 
the LMRA, n
o longer could make payments of any moneys to 
any funds jointly administered by Local 1175/973 because that 
Union, as of August 8, 2005, no longer 
was the legal bargaining 
agent.
 
But 
that does not end the question.
 
In my experience in dealing with 
bargaining cases, the typ
i-
cal mode of bargaining, and the typical labor contract, treats 
wages and the various other benefits as discrete subjects.  That 
is, the parties negotiate for wage increases (or decreases) and 
embody an agreement in contract provis
ions that either esta
b-
lish a set amount for an increase and/or a schedule of wage 
rates covering the various employee classifications over a per
i-
od of time.  By the same token, most negotiations and contracts 
that I have come across, tend to be the result 
of discrete negot
i-
ations covering a variety of subject matters and result in sep
a-
rate provisions for 
p
ension 
f
unds, 
h
ealth 
f
unds, 
a
nnuity 
f
unds 
and other types of benefits such as vacations and holidays.  
This does not mean that the negotiating parties are
 
not aware 
of, or do not take account of the relationship between the var
i-
ous parts of a possible contract and the whole.  I would imagine 
that negotiators for each side come equipped with laptop co
m-
puters with spreadsheet programs so that they each can ca
lc
u-
late the cost of the various contract proposals and the economic 
benefits for the employe
es.
 
In relation to wage rates and benefit funds, the history within 
the New York asphalt 
i
ndustry has been that the predecessor 
union negotiated only for wage incre
ases.  As I understand the 
history of the expired contract (and previous contracts as well), 
the respective negotiators dealt only with the amount of a wage 
increase that would be given to each classification of employee 
over the lifetime of the contract. 
 
There were no employer
-
union negotiations over the 
p
ension 
p
lan, the 
w
elfare 
p
lan
,
 
or 
the 
a
nnuity 
p
lan.  What happened was that after the parties 
agreed on new wage rates, the Union went back to its membe
r-
ship and after consulting with them, with actuarie
s and with 
health insurance providers, decided how to split up the total 
wage pie so as to allocate amounts to go to each fund.  So for 
example, if the actuary reported that it would take x amount to 
guarantee the defined benefit promised by the 
p
ension 
f
u
nd, 
then the Union, after discussion with the employees, would 
allocate
 
X
 
dollars per employee per hour to the 
p
ension 
f
und.  
Similarly, if the health insurance provider offered to provide 
medical benefits at a certain level, the Union, with the emplo
y-
ees

 
assent, would allocate a certain portion of the new contract 
wage rates for the 
h
eath 
p
lan.  The same woul
d be true for the 
annuity fund.
 
Thus, the evidence shows that as far as the companies were 
concerned, they simply negotiated for a new wage rate scal
e 
and did not negotiate at all on the subjects of 
p
ension, 
w
elfare
,
 
or 
a
nnuity contributions.  Whatever negotiations that took place 
  
 
 
 
               
COFIRE PAVING CORP
.
 
 
 
 
 
 
197
 
 
on these latter subjects were internal within the Union and b
e-
tween the Union and potential health insurance companies.  
Up
on agreement within the Union, the Union simply forwarded 
to the Employers a description of how the pie was to be sliced 
and the final printed collective
-
bargaining agreement was 
draw
n up to conform to that result.
 
So, insofar as wage rates and benefit fun
ds, what the E
m-
ployers agreed to was simply a new wage scale which would be 
divided up, 
at the Union

s discretion
.  One part was for an 
hourly take home wage and the three other parts consisted of 
payments that would be made to the three funds.  For exampl
e, 
under the provisions of the expired contract, the hourly wages 
for repairmen, as of July 1, 2002
,
 
was $34.11, their fringe ben
e-
fits were $11.10
,
 
and their total wages 
and
 
fringes were $45.21.  
The contract required the Employer to pay to the Union

s 
w
e
l-
fare 
f
und, $3.77 per hour for all hours worked by each emplo
y-
ee up to 50 hours per week.  The contract required the Emplo
y-
er to pay to the 
p
ension 
f
und $1.43 per hour for all hours 
worked by each employee up to 40 hours per week.  And fina
l-
ly, the contract
 
required the Employer to pay to the 
a
nnuity 
f
und $5.70 for all straight time hours worked by each emplo
y-
ee, $8.55 per hour for all time and a half hours worked by each 
employee and $11.40 per
 
hours worked by each employee.
 
The point is that the Employers 
did not agree to provide a 
p
ension 
p
lan or a 
w
elfare 
p
lan or an 
a
nnuity 
p
lan.  The bargain 
was that the Employers would pay a total amount of money per 
employee per hour and the Union would do the rest.  It was to 
be the Union that would decide, with the e
mployees, how to 
allocate the total amount of money and allocate it for different 
purposes.
 
There is no doubt in my mind that the Employer was obliga
t-
ed under the NLRA, to continue making those payments that it 
would have otherwise made to the 
p
ension and 
a
nnuity funds as 
those amounts of money constituted a portion of the wage scale 
that the employees enjoyed as of the date that Local 175 was 
certified.  Therefore, it is my opinion that the Respondent could 
not unilaterally reduce the employees

 
wages upon
 
the r
e-
placement of the old union with the newly certified union, u
n-
less and until an impasse was reached in bargaining or until 
the 
new union was decertified.
 
While it is true that the Respondent was prohibited from 
making payments to the old 
U
nion

s 
p
ens
ion and 
a
nnuity funds 
and had no obligation to agree to make payments to the Local 
175

s newly created funds in the absence of an agreement to do 
so, it is my opinion that the money could and should have gone 
di
rectly to the employees.
 
I also conclude that
 
when the employees were no longer e
m-
ployed as of March 24
, 2006, they had, under the pre
existing 
terms and conditions of employment, accrued 
3
 
weeks of vac
a-
tion pay.  Accordingly, as this issue was not even discussed 
during negotiations, I conclude that t
he Respondent owes 
2
 
weeks of vacation pay to the bargaining unit employ
ees.
 
The 
h
e
alth plan is a different story.
 
Until the certification date, the Company was obligated to 
contribute $3.77 per hour per employee to a fund pursuant to 
which the decertified
 
Union purchased a health insurance plan 
from Oxford
.
 
While it might have been expedient, or even a good idea for 
the Company to have agreed, on an interim basis, with Local 
175

s idea of making the same contributions to a newly created 
plan established by
 
Local 175 for health insurance purposes, 
the Respondent simply had no legal obligations to do so.  It 
legitimately could refuse to make such an interim agreement 
and perhaps did so because it felt that this would reduce its 
leverage in b
argaining for a fi
nal contract.
 
Since the Respondent could not continue to make contrib
u-
tions to Local 1175

s health plan and did not have any legal 
obligation to make equivalent contributions to Local 175

s 
plan, it had two other options.  The first option was simply to 
ma
ke the $3.77 per hour payments directly to each employee as 
part of their regular take home pay.  The second option was to 
provide an alternative health insurance plan that would provide 
mo
re or less equivalent benefits.
 
In the present case, the Company ex
plored the option of 
providing an alternative health insurance plan, in part because 
one of its employees had a spouse who was diagnosed with 
cancer and whose treatment could not be covered under the old 
Union

s plan because the employees could not retain 
their i
n-
surance under COBRA.  Further, the option of simply making 
the payments in cash to the employees would have put the e
m-
ployee with the medical issue into the untenable position of 
trying to get family health insurance, on an individual basis, 
and wi
th a 
preexisting medical condition.
 
Given the circumstances as they existed as of September and 
October 2005, it is my opinion that what the Company did was 
reasonable and appropriate.  It may be that putting the emplo
y-
ees into its own Blue
 
Cross/Blue Shie
ld plan was not exactly 
the same, in terms of covered medical services, as what the 
employees had enjoyed under the previous Oxford plan.  But 
there is no question that the Company

s plan, except for dental 
and optical benefits, provided the employees with
 
comprehe
n-
sive family medical and hospitalization insurance.  Moreover, 
the cost to the Company was higher than what it had agreed to 
pay under the old contract to provide medical insurance to its 
employees with the decertified Union
.
 
I therefore conclude 
that the Respondent did not violate Se
c-
tion 8(a)(5) of the Act, when in these particular circumstances, 
it ceased making payments to a union
-
sponsored health insu
r-
ance plan and instead obtained an alternative medical plan for 
it
s employees at 
c
ompany expen
se.
 
As noted at the beginning of this 
d
ecision, the General Cou
n-
sel, in her opening statement asserted that the Respondent 
failed to bargain about the closing of the asphalt facility on 
March 24, 2006
,
 
and the concomitant layoff of the bar
gaining 
unit 
employees.
 
In my opinion, this assertion is not alleged in the 
c
omplaint 
and is therefore outside the scope of this litigation.  But even if 
it was encompassed by the 
c
omplaint, I don

t think that the 
evidence would support the conclusion that the General 
Cou
n-
sel would like me to make.
 
There is no dispute that by March 22, 2006, the parties had 
been negotiating for quite some time, even if it was in fits and 
starts.  There is no question but that the Company, based on its 
competitive disadvantage to the oth
er asphalt plants in New 
York City, was seeking to reduce its labor costs and had offered 
 198
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
a contract that would have required the five employees in this 
aspect of the Company

s operations, to make major conce
s-
sions.  The evidence shows that when the Compan
y made a 
contract offer on March 22, the employees unanimously re
jec
t-
ed it.
 
On March 24, 2006, the Company notified the employees 
and the Union that it was discontinuing operations of the a
s-
phalt plant.  In the letter to the e
mployees, it stated inter alia
:
 
 
Although we are ready willing and able to continue 
bargaining
 
. . .
, it is not economically feasible for us to 
continue operating the asphalt plant until such time as we 
have come to an agreement with respect to wages, be
nefits 
and working conditions.
 
T
herefore at the end of business today we will be clo
s-
ing the asphalt plant until everything has come to a resol
u-
tion
. . . .
 
 
In the letter sent to the Union, enclosing a copy of the letter 
to the employees, the Com
pany wrote inter alia;
 
 
We have determined
 
that it is not economically feas
i-
ble to continue operating the asphalt plant at this time and 
will be closing the plant at the end of business today.  E
n-
closed is a copy of the letter give to employees in the de
s-
ignated bar
gaining unit.
 
Although we are cl
osing the plant for now, we wish to 
continue negotiating with the Local 175 representatives 
and hope to come to an agreement.  I am available every 
day next week, other than next Monday, for another neg
o-
tiating session.
 
 
In essence, what we have here is 
not a plant closing but r
a-
ther what can reasonably be described as a lockout.  And as a 
lockout, equivalent to a strike, is part and parcel of the bargai
n-
ing process (used by one side to pressure the other to accede to 
its demands), there is no additional 
legal obligation to bargain 
before an Employer engages in a lockout.  (Such a conclusion 
would require an employer to first give notice and bargain b
e-
fore engaging in a lockout.)
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondent, Cofire Paving Corporation, is an e
m-
plo
yer engaged in commerce within the meaning of Se
ction 
2(6) and (7) of the Act.
 
2.  Local 175, United Plant & Production Workers is a labor 
organization within the meani
ng of Section 2(5) of the Act.
 
3.  That on August 8, 2005, the Union was certified in Ca
se 
20

RC

0
10354 as the bargaining representative in the fol
lo
w-
ing unit.
 
 
All full
-
time and regular part
-
time asphalt plant workers, i
n-
cluding mixer men, repair men, grease men, welders, conve
y-
or men, belt men, dust operators, material yard workers and 
all 
other laborers, employed at the Flushing, New York fa
cil
i-
ty.
 
 
4.  That the Respondent has violated Section 8(a)(1) 
and
 
(5) 
of the Act by unilaterally changing the terms and conditions of 
employment for its employees by failing to pay them, as part of 
their
 
existing wages, the amounts of money that it had prev
i-
ou
s
ly paid to
 
a pension and an annuity plan.
 
5.  That the Respondent has violated Section 8(a)(1) 
and
 
(5) 
of the Act by unilaterall
y failing to pay its employees 2
 
weeks 
of vacation pay that t
hey had a
ccrued under their pre
existing 
conditions of em
ployment.
 
6.  That the Respondent has not violated the Act in any other 
manner alleged o
r encompassed by the complaint.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I 
find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
Concluding that the Respondent was obligated, except to the 
extent necessitated by emergency, to maintain the existing 
t
erms and conditions of employment after Local 175 was cert
i-
fied by the Board, I have determined that it was required to 
continue to make payments to the employees that were the 
equivalent of the amounts that it had previously paid on their 
behalf to the 
p
e
nsion and 
a
nnuity plans that had existed prior to 
the certification date.   As its bargaining obligation to Local 
175 commenced on August 8, 2005, I conclude that this is 
when the backpay period should commence.  On the other 
hand, the General Counsel conc
edes that the backpay period 
should end on March 24, 2006, when the Employer, at least on 
a temporary basis, ceased operating the asphalt plant.  Any 
amount owed, should be paid with interest in accordance with 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987)
.
 
[Recommended Order omitted from publication.]
 
 
 
